--------------------------------------------------------------------------------

Exhibit 10.1
 
AMENDMENT AND CONSENT TO SECOND AMENDED
AND RESTATED CREDIT AGREEMENT


THIS AMENDMENT AND CONSENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Consent”), dated as of May 20, 2014 is by and among Pepco Holdings, Inc.
(“PHI”), Potomac Electric Power Company (“PEPCO”), Delmarva Power & Light
Company (“DPL”), Atlantic City Electric Company (“ACE”; and together with PHI,
PEPCO and DPL, each a “Borrower” and collectively the “Borrowers”), the Lenders
(as defined below) party hereto, Bank of America, N.A., as syndication agent
(the “Syndication Agent”) and as an issuer of letters of credit and Wells Fargo
Bank, National Association, as agent on behalf of the Lenders under the Credit
Agreement (as hereinafter defined) (in such capacity, the “Agent”), as the
swingline lender and as an issuer of letters of credit.  Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed thereto
in the Credit Agreement.


W I T N E S S E T H


WHEREAS, the Borrowers, the various financial institutions from time to time
party thereto (the “Lenders”) and the Agent are parties to that certain Second
Amended and Restated Credit Agreement dated as of August 1, 2011 (as amended by
that certain First Amendment to Second Amended and Restated Credit Agreement
dated as of August 2, 2012, as extended by that certain Extension Notice dated
as of June 6, 2013 and as further amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”);


WHEREAS, PHI has informed the Agent that it has entered into an Agreement and
Plan of Merger, dated April 29, 2014 (as amended, modified or supplemented from
time to time, the “Merger Agreement”), with Exelon Corporation (“Exelon”) and an
indirect wholly-owned subsidiary of Exelon, whereby Exelon will acquire,
indirectly, 30% or more (by number of votes) of the outstanding shares of Voting
Stock of PHI ( the “Exelon Merger”);


WHEREAS, the Exelon Merger is prohibited by the provisions of Sections 6.10
and  7.12 of the Credit Agreement; and
 
WHEREAS, the Required Lenders are willing to consent to the Exelon Merger, in
accordance with and subject to the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I
CONSENT AND AMENDMENT


1.1           Consent.  Notwithstanding the provisions of the Credit Agreement
to the contrary, the Required Lenders hereby consent to the Exelon Merger and
the subsequent conversion of PHI from a Delaware corporation to a Delaware
limited liability company (the “Conversion”); provided, that the Exelon Merger
and the Conversion are consummated on or before October 29, 2015.
 

 

 

 



1.2           Effectiveness of Consent.  This Consent shall be effective only to
the extent specifically set forth herein and shall not (a) be construed as a
waiver of any breach, Default or Unmatured Default other than as specifically
waived herein nor as a waiver of any breach, Default or Unmatured Default of
which the Lenders have not been informed by the Borrowers, (b) affect the right
of the Lenders to demand compliance by the Borrowers with all terms and
conditions of the Loan Documents (including, without limitation, the provisions
of Section 7.12 of the Credit Agreement for all other transactions except with
respect to the Exelon Merger), except as specifically modified or waived by this
Consent, (c) be deemed a consent to any transaction or future action on the part
of the Borrowers requiring the Lenders’ or the Required Lenders’ consent or
approval under the Loan Documents, or (d) except as waived hereby, be deemed or
construed to be a waiver or release of, or a limitation upon, the Agent’s or the
Lenders’ exercise of any rights or remedies under the Credit Agreement or any
other Loan Document, whether arising as a consequence of any Default or
Unmatured Default which may now exist or otherwise, all such rights and remedies
hereby being expressly reserved.


1.3           Amendment.  The Consent contained herein shall apply only to the
Exelon Merger and the Conversion  and, following the consummation of the Exelon
Merger, the definition of “Change in Control” contained in the Credit Agreement
shall be amended and restated in its entirety to read as follows:


“Change in Control” means an event or series of events by which Exelon
Corporation shall fail to own, directly or indirectly, 100% of the outstanding
shares of Voting Stock of PHI.


ARTICLE II
CONDITIONS TO EFFECTIVENESS


2.1           Closing Conditions.  This Consent shall be deemed effective as of
the date set forth above (the “Consent Effective Date”) upon satisfaction of the
following conditions (in form and substance reasonably acceptable to the Agent):


(a)           Executed Consent.  The Agent shall have received a copy of this
Consent duly executed by each of the Borrowers, the Agent and the Required
Lenders.


(b)           Fees and Expenses.  King & Spalding LLP shall have received from
the Borrowers payment of all fees and expenses incurred in connection with this
Consent.


ARTICLE III
MISCELLANEOUS


3.1           Amended Terms.  On and after the Consent Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as amended by this Consent.  Except as specifically
amended hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.


3.2           Representations and Warranties of Borrowers.  Each of the
Borrowers represents and warrants as follows:


(a)           Such Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Consent.


(b)           Such Borrower has duly executed and delivered the Consent and the
Consent constitutes such Borrower’s legal, valid and binding obligation,
enforceable in accordance with its terms, except as such enforceability may be
subject to (i) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
 

 

 

 



(c)           No Approval is required to be obtained by such Borrower or any of
its Subsidiaries in connection with the execution, delivery or performance by
such Borrower of this Consent; except for such Approvals which have been issued
or obtained by such Borrower or any of its Subsidiaries which are in full force
and effect.


(d)           The representations and warranties set forth in Article V of the
Credit Agreement are true and correct as of the date hereof (except for (i)
those which expressly relate to an earlier date and (ii) representations and
warranties contained in Sections 5.5, 5.7 and 5.15 of the Credit Agreement).


(e)           After giving effect to this Consent, no event has occurred and is
continuing which constitutes a Default or an Unmatured Default.


3.3           Reaffirmation of Obligations.  Each Borrower hereby ratifies the
Credit Agreement and acknowledges and reaffirms (a) that it is bound by all
terms of the Credit Agreement applicable to it and (b) that it is responsible
for the observance and full performance of its respective Obligations.


3.4           Loan Document.  This Consent shall constitute a Loan Document
under the terms of the Credit Agreement.


3.5           Expenses.  The Borrowers agree to pay all reasonable costs and
expenses of the Agent in connection with the preparation, execution and delivery
of this Consent (including, without limitation, the reasonable fees and expenses
of the Agent’s legal counsel)..


3.6           Entirety.  This Consent and the other Loan Documents embody the
entire agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.


3.7           Counterparts; Telecopy. This Consent may be executed in any number
of counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Consent by signing any such
counterpart.  This Consent shall be effective when it has been executed by the
Borrowers, the Agent and the Lenders and each party has notified the Agent by
facsimile transmission or telephone that it has taken such action.
 
3.8           GOVERNING LAW.  THIS CONSENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (INCLUDING SECTION 5.1401.7 OF THE GENERAL OBLIGATIONS LAW,
BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS THEREOF) OF THE
STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.


3.9           Successors and Assigns.  This Consent shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.


3.10         Consent to Jurisdiction; Service of Process; Waiver of Jury
Trial.  The consent to jurisdiction and waiver of jury trial provisions set
forth in Sections 15.2 and 15.3 of the Credit Agreement, respectively, are
hereby incorporated by reference, mutatis mutandis.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

 

 

 

 
PEPCO
CONSENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
 
IN WITNESS WHEREOF the parties hereto have caused this Consent to be duly
executed on the date first above written.

       
PEPCO HOLDINGS, INC.
             
By:
/s/ FREDERICK J. BOYLE     Name: Frederick J. Boyle    
Title: Senior Vice President and Chief Financial Officer

              POTOMAC ELECTRIC POWER COMPANY            
 
By:
/s/ FREDERICK J. BOYLE     Name: Frederick J. Boyle    
Title: Senior Vice President and Chief Financial Officer
       
DELMARVA POWER & LIGHT COMPANY
              By: /s/ FREDERICK J. BOYLE    
Name: Frederick J. Boyle
   
Title: Senior Vice President and Chief Financial Officer
        ATLANTIC CITY ELECTRIC COMPANY               By: /s/ FREDERICK J. BOYLE
    Name: Frederick J. Boyle    
Title: Chief Financial Officer

 

 

 

 

 
 
PEPCO
CONSENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Agent, Issuer, Swingline Lender and Lender
              By:  /s/ LEANNE S. PHILLIPS     Name: Leanne S. Phillips    
Title: Director

 

 

 

 

 
PEPCO
CONSENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 

 
BANK OF AMERICA, N.A.,
as Syndication Agent, Issuer and Lender
              By: /s/ JERRY WELLS     Name: Jerry Wells     Title: Vice
President

 

 

 

 

 
PEPCO
CONSENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 

 
CITIBANK, N.A.,
as Co-Documentation Agent and Lender
              By: /s/ ANITA BRICKELL     Name: Anita Brickell     Title: Vice
President

 

 

 

 

 
PEPCO
CONSENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 

 
THE ROYAL BANK OF SCOTLAND PLC,
as Co-Documentation Agent and Lender
              By: /s/ EMILY FREEDMAN     Name: Emily Freedman     Title: Vice
President

 

 

 

 

 
PEPCO
CONSENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 

 
THE BANK OF NOVA SCOTIA,
as Lender
              By: /s/ THANE RATTEW     Name: Thane Rattew     Title: Managing
Director

                                                 

 

 

 

 
PEPCO
CONSENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 

 
BARCLAYS BANK PLC,
as Lender
              By: /s/ NINA GUINCHARD     Name: Nina Guinchard     Title:
Assistant Vice President

 

 

 

 

 
PEPCO
CONSENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

        CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Lender               By: /s/ MICHAEL SPAIGHT     Name: Michael Spaight    
Title: Authorized Signatory               By: /s/ TYLER SMITH     Name: Tyler
Smith     Title: Authorized Signatory

 

 

 

 

 
PEPCO
CONSENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

        JPMORGAN CHASE BANK, N.A.,
as Lender               By: /s/ JUSTIN MARTIN     Name: Justin Martin     Title:
Authorized Officer

 

 

 

 

 
PEPCO
CONSENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

        MORGAN STANLEY BANK, N.A.,
as Lender               By: /s/ JOHN DURLAND     Name: John Durland     Title:
Authorized Signatory

 

 

 

 

 
PEPCO
CONSENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

        KEYBANK NATIONAL ASSOCIATION,
as Lender               By: /s/ SHERRIE I. MANSON     Name: Sherrie I. Manson  
  Title: Senior Vice President

 

 

 

 

 
PEPCO
CONSENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

        SUNTRUST BANK,
as Lender               By: /s/ ANDREW JOHNSON     Name: Andrew Johnson    
Title: Director

 

 

 

 

 
PEPCO
CONSENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

        BANK OF NEW YORK MELLON,
as Lender               By: /s/ RICHARD K. FRONAPFEL, JR.     Name: Richard K.
Fronapfel, Jr.     Title: Vice President

 

 

 

 

 
PEPCO
CONSENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

        GOLDMAN SACHS BANK USA,
as Lender               By: /s/ MICHELLE LATZONI     Name: Michelle Latzoni    
Title: Authorized Signatory

 

 

 

 

 
PEPCO
CONSENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

       
MANUFACTURERS AND TRADERS TRUST COMPANY,
as Lender
              By: /s/ DANIEL DARNELL    
Name: Daniel Darnell
   
Title: Assistant Vice President

 

 

 

 

 
PEPCO
CONSENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

        NORTHERN TRUST COMPANY,
as Lender               By: /s/ PETER J. HALLAN     Name: Peter J. Hallan    
Title: Vice President

 

 

 

 

 
PEPCO
CONSENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

        PNC BANK, NATIONAL ASSOCIATION,
as Lender               By: /s/ THOMAS E. REDMOND     Name: Thomas E. Redmond  
  Title: Senior Vice President

 